Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 1 of 12 PagelD #:787

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
VIRGINIA D.,
Claimant,
No. 19 C 3341
v.
Magistrate Judge Jeffrey T. Gilbert
KILOLO KIJAKAZI,
Acting Commissioner of Social Security,
Respondent.

MEMORANDUM OPINION AND ORDER

Virginia D.! (“Claimant”) seeks review of the final decision of Respondent
Kilolo Kijakazi,2 Acting Commissioner of Social Security (“Commissioner”), denying
her application for disability insurance benefits under Title IT of the Social Security
Act (“Act”). Pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1, the parties consented
to the exercise of jurisdiction of a United States Magistrate Judge for all proceedings,
including entry of final judgment. See [ECF No. 9]. The Court has jurisdiction
pursuant to 42 U.S.C. §§ 405(g) and 1383(c). Claimant filed a Memorandum in
Support of Summary Remand [ECF No. 15], and the Commissioner filed a Motion for

Summary Judgment [ECF No. 16]. This matter is fully briefed and ripe for review.

 

1 Pursuant to Northern District of Iinois Local Rule 8.1 and Internal Operating Procedure
22, the Court will identify the non-government party by using her first name and the first
initial of the last name.

2 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court has substituted
Acting Commissioner Kijakazi as the named defendant.
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 2 of 12 PagelD #:788

For the reasons discussed this Memorandum Opinion and Order, the Court
grants Claimant’s Memorandum in Support Summary Remand [ECF No. 15] and
denies the Commissioner’s Motion for Summary Judgment [ECF No. 16]. This matter
is remanded to the Social Security Administration for further proceeding consistent
with the Court’s Memorandum Opinion and Order.

PROCEDURAL HISTORY

Claimant filed her application for disability insurance benefits on September
26, 2016, alleging a disability onset date beginning June 16, 2015.3 (R. 15). Her
application was denied initially on November 22, 2016, and upon reconsideration on
February 22, 2017. (R. 15). On March 8, 2017, Claimant submitted a written request
for a hearing before an Administrative Law Judge (“ALJ”). (R. 15). Claimant
appeared and testified at a hearing held on May 22, 2018 before ALJ Joel Fina. (R.
15, 28-64). At the hearing, Claimant was represented by attorney Justin Poh. (R. 15).
During the hearing, the ALJ also heard testimony from Ashok G, Jilhewar, M.D., an
impartial medical expert, and Aimee Mowery, a vocational expert. (R. 15).

On September 4, 2018, the ALJ issued his decision denying Claimant’s
application for disability insurance benefits. (R. 15-22). In finding Claimant was not
disabled within the meaning of the Act, the ALJ followed the five-step evaluation
process required by Social Security Regulations for individuals over the age of 18. See
20 C.F.R. § 416.920(a). At step one, the ALJ found that Claimant had not engaged in

substantial gainful activity since her alleged onset date of June 16, 2015 through her

 

3 Claimant previously filed for disability insurance benefits in 2013. That claim was denied
on June 15, 2015, and the Appeals Council declined to review the denial of benefits. (R. 67).

2
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 3 of 12 PagelD #:789

date last insured of March 31, 2017. (R. 17). At step two, the ALJ found that Claimant
has severe impairments, including chronic pain secondary to degenerative joint
disease of the left shoulder, right and left lateral tennis elbow debridement with
repair, degenerative joint disease of the left ring finger, status post ligament
reconstruction, low back pain with muscle spasm, obesity, and diabetes mellitus, not
well controlled. (R. 17).

At step three, the ALJ concluded Claimant did not have an impairment or
combination of impairments that met or medically equaled the severity of one of the
listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§
404.1520(d), 404.1525, 404.1526). (R. 18). The ALJ then found Claimant has the
residual functional capacity (“RFC”)4 to perform light work as defined in 20 C.F.R. §
404.1567(b). Specifically, the ALJ explicitly found that Claimant “could lift up to
twenty pounds occasionally and lift or carry up to ten pounds frequently. She could
stand or walk for approximately six hours per eight hour workday and sit for
approximately six hours per eight hour workday, with normal breaks. The claimant
could frequently operate foot controls. She could not climb ladders, ropes, or scaffolds.
She could frequently climb ramps or stairs, balance, stoop, crouch, kneel, and crawl.
The claimant could frequently reach, handle objects (defined as gross manipulation),
and finger item (defined as fine manipulation). The claimant has to avoid all exposure

to unprotected heights.” (R. 18).

 

4 Before proceeding from step three to step four, the ALJ assesses a claimant's residual
functional capacity. 20 C.F.R. § 416.920(a)(4). “The RFC is the maximum that a claimant
can still do despite [her] mental and physical limitations.” Craft v. Astrue, 539 F.3d 668, 675-
676 (7th Cir. 2008).
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 4 of 12 PagelD #:790

At step four, the ALJ found that Claimant was not capable of performing her
past relevant work. (R. 20). After listening to the testimony of the vocational expert
and considering Claimant’s age, education, work experience and RFC, the ALJ
concluded at step five that there are jobs that exist in significant numbers in the
national economy that Claimant could perform. (R. 21). Based on all of these reasons,
the ALJ found Claimant was not disabled as defined in the Social Security Act
through March 31, 2017, the date last insured. (R. 22).

On August 29, 2018, Claimant timely filed a request for review. (R. 146). The
Appeals Council declined to review the matter on March 21, 2019 (R. 1-4), making
the ALJ’s decision the final decision of the Commissioner and, therefore, reviewable
by this Court. See 42 U.S.C. § 405(g); see also Smith v. Berryhill, 1389 S.Ct. 1765, 1775
(2019); Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).

STANDARD OF REVIEW

A decision by an ALJ becomes the Commissioner's final decision if the Appeals
Council denies a request for review. See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).
Judicial review is limited to determining whether an ALJ’s decision is supported by
substantial evidence in the record and whether the ALJ applied the correct legal
standards in reaching his decision. See Nelms v. Astrue, 553 F.3d 1093, 1097 (7th
Cir. 2009). The reviewing court may enter a judgment “affirming, modifying, or
reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g).
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 5 of 12 PagelD #:791

Substantial evidence “means—and means only—such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” Biestek v.
Berryhill, 189 S.Ct. 1148, 1154 (2019) Gnternal quotations omitted); see also
Richardson v. Perales, 402 U.S. 389, 401 (1971). A “mere scintilla” of evidence is not
enough. Biestek, 139 S.Ct. at 1154; Scott v. Barnhart, 297 F.3d 589, 593 (7th Cir.
2002). Even when there is adequate evidence in the record to support the decision,
the ALJ’s findings will not be upheld if there is not “an accurate and logical bridge
from the evidence to the conclusion.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir.
2008) (internal quotations omitted). In other words, if the Commissioner's decision
lacks evidentiary support or adequate discussion of the issues, it cannot stand. See
Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009).

Though the standard of review is deferential, a reviewing court must “conduct
a critical review of the evidence” before affirming the Commissioner's decision.
Eichstadt v. Astrue, 534 F.3d 663, 665 (7th Cir. 2008) (internal quotations omitted).
The reviewing court may not, however, “displace the ALJ’s judgment by reconsidering
facts or evidence, or by making independent credibility determinations.” Elder v.
Astrue, 529 F.3d 408, 418 (7th Cir. 2008).

ANALYSIS

In explaining his decision, the ALJ is not required to provide a complete and
written evaluation of every piece of testimony and evidence, but he must build a
logical bridge from the evidence to his conclusion. Minnick v. Colvin, 775 F.3d 929,

935 (7th Cir. 2015). An ALJ’s analysis of a claimant’s RFC “must say enough to enable
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 6 of 12 PagelD #:792

review of whether the ALJ considered the totality of a claimant's
limitations.” Lothridge v. Saul, 984 F.3d 1227, 1233 (7th Cir. 2021). In this case from
Claimant’s perspective, the ALJ improperly discounted her subjective complaints of
pain and did not address record evidence that supported those complaints. In her
view, the ALJ also used boilerplate and conclusory language in describing his
decisional process, which is not enough to support his conclusions or to tie those
conclusions to the record evidence. Claimant argues that the ALJ’s rote summary of
the objective medical evidence and the medical opinions, standing alone, is legally
insufficient to support his boilerplate statements and conclusions. In response, the
Commissioner argues that although the ALJ “may not have provided the level of
explanation [Claimant] preferred, a fair reading of the ALJ’s decision shows that he
sufficiently articulated and supported his subjective symptoms analysis” and his
decision should be affirmed. Commissioner’s Resp., [ECF No. 17], at 3.

The Court is not persuaded by the Commissioner’s arguments and agrees with
Claimant that the ALJ’s explanation for his decision in this case is legally
insufficient. That does not mean the Court agrees with Claimant that she is disabled
and cannot work within the meaning of the applicable law. Rather, it means that the
ALJ did not explain his decisional process or his analysis of the record evidence
sufficiently for the Court to be able to conclude that his ultimate decision is supported
by substantial evidence under the controlling standard of review. The Court is
mindful of the deference that is owed to an ALJ’s decision under the substantial

evidence standard and that a reviewing court should not substitute its judgment for
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 7 of 12 PagelD #:793

that of the ALJ’s by reweighing the evidence. Although this standard is generous, it
is not entirely uncritical. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.2000). When
an ALJ’s decision “lacks evidentiary support or is so poorly articulated as to prevent
meaningful review,” as is the case here, the case must be remanded. Steele v.
Barnhart, 290 F.3d 9386, 940 (7th Cir. 2002).

In his written opinion, the ALJ began his analysis with the familiar language
used by many ALJs: “After careful consideration of the evidence, the undersigned
finds that the claimant’s medically determinable impairments could reasonably be
expected to cause the allege symptoms; however, these symptoms are not entirely
consistent with the medical evidence and other evidence in the record for the reasons
explained in this decision.” (R.19). Next, the ALJ provided a brief recitation of
Claimant’s medical history and discussed some specific treatment records. (R. 19).
The ALJ then summarized the opinions of the state agency physicians, Drs. Reynaldo
Gotanco and Vidya Madala, and the testimony provided by the medical expert, Dr.
Ashok Jilhewar, who testified at the hearing and opined that Claimant should be
“limited to light work due to her combination of impairments.” (R. 20). The ALJ
explained that he “accepts and gives great weight to Dr. Jilhewar’s opinion” and
“significant weight is given to the opinions of from the non-examining state agency
consultants.” (R. 20). Finally, the ALJ concluded: “In sum, the above residual
functional capacity assessment is supported by the evidence of record including the
clinical evidence. In reaching this determination, the claimant's subjective

complaints have been taken into account, both individually and in combination.” (R.
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 8 of 12 PagelD #:794

20). After reading the ALJ’s conclusion, however, this Court is left with two important
and dispositive questions: (1) how does the clinical evidence support the ALJ’s RFC
assessment; and (2) how does the ALJ account for Claimant’s subjective complaint in
that RFC assessment? Nowhere does the ALJ answer these questions.

It is well-settled law that mere boilerplate statements and conclusions cannot
support an ALJ’s decision and that the ALJ must set forth “specific reasons” for
discounting subjective reports of symptoms. See Myles v. Astrue, 582 F.3d 672, 676
(7th Cir. 2009), citing Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009); Steele v.
Barnhart, 290 F.3d 936, 941-42 (7th Cir. 2002). When assessing subjective symptoms,
the ALJ should consider a variety of factors, including objective medical evidence,
daily activities, location, duration, frequency and intensity of pain, precipitating and
ageravating factors, use of medication, and the consistency of the claimant's
statements. See Social Security Regulation 16-3p, 2016 WL 1119029, at *7. Without
providing any “specific reasons,” discussing at least some, if not all, of these factors,
or explaining how and why the ALJ concluded that Claimant is able to perform light
work notwithstanding her subjective symptoms and complaints, the Court cannot say
whether the ALJ’s decision is supported by substantial evidence and whether the ALJ
reasonably evaluated Claimant’s subjective complaints.

The Commissioner attempts to provide a more detailed explanation of the
ALJ’s analysis than did the ALJ, and to explain how the opinions of the state agency
reviewing physicians and the medical expert provide support for the ALJ’s RFC

assessment. Commissioner’s Resp. [ECF No. 17], at 3-9. While ultimately the
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 9 of 12 PagelD #:795

Commissioner may be correct in his evaluation of the evidence and how it supports
the ALJ’s conclusion, the problem is that this Court must consider solely what the
ALJ said, or did not say as the case may be, when determining whether a decision is
supported by substantial evidence. The Commissioner’s post-hoc attempt to
substantiate the ALJ’s decision cannot save the day here.

The Court finds it noteworthy that the written portion of the ALJ’s opinion
that purportedly provides the requisite support for his decision (a summary of some
of the medical evidence) is just over one page single-spaced while the Commissioner
uses over seven pages double-spaced to try to justify the ALJ’s sparse explanation.
The Commissioner’s explanation, however, is not what the Court must review. For
example, the Commissioner argues that the ALJ considered that many of Claimant’s
“impairments are longstanding issues.” (R.19). The Commissioner then proceeds to
provide citations in the record to support the ALJ’s statement that Claimant’s
impairments have existed since 2009, 2010 and 2011. The Commissioner seems to
suggest that because Claimant has had at least some of these impairments for many
years and that she previously had applied for and been denied disability insurance
benefits, her claims of severe impairment are not well-founded and do not support a
finding of current disability because a previous ALJ (and reviewing court) rejected
those claims. The Court acknowledges that could be some explanation for the ALJ’s
determination as the Commissioner seems to suggest. The problem is that ALJ does

not say that; the Commissioner does. This Court must consider only the ALJ’s
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 10 of 12 PagelD #:796

explanation for his decision to find a claimant not disabled. In this case, the ALJ’s
opinion is sorely lacking in that respect.

The Commissioner contends the underlying premise of Claimant’s argument
is that she would have preferred a better explanation, but that is an
oversimplification of Claimant’s argument. It is not a preference for a different or
better explanation, but rather the lack of any explanation at all. Claimant argues,
and the Court agrees, that the ALJ did not provide any explanation, or provided only
a perfunctory one at best, as to how he weighed the evidence, and therefore, the Court
cannot determine whether the ALJ’s conclusions are logical and reasonably
supported by the evidence. Simply put, the Court simply does not know how the ALJ
weighed the evidence or what parts of the record he relied upon to deny full credit to
Claimant’s subjective complaints.

There also is some evidence in the record that the ALJ does not address that
the Court finds relevant or at a minimum requires an explanation as to why such
evidence does not contradict or conflict with the ALJ’s RFC assessment. Neither the
ALJ nor Dr. Jilhewar, for example, discussed the fact that an MRI revealed
degenerative facet disease and right neural foraminal narrowing at the C5-C6 and
C6-C7 levels of Claimant’s cervical spine (R. 465), or that she “has cervical
radiculopathy” that causes pain “going down her arms.” (R. 489). Nor did either Dr.
Jilhewar or the ALJ address the fact that Claimant previously and repeatedly had
been restricted from repetitive use of her hands and arms before she stopped working

completely. See (R. 564, 611, 616, 628, 629). While the ALJ did limit Claimant to

10
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 11 of 12 PagelD #:797

“frequent” use of her hands for fine manipulation (R. 18), that does not address the
question of repetitive use. In the Social Security Regulations, “frequent” is defined as
“occurring from one-third to two-thirds of the time” or “a total of approximately 6
hours of an 8-hour workday.” SSR 83-10, 1983 WL 31251, at *6. It is not clear to the
Court, and the ALJ does not provide any explanation or ask the vocational expert to
opine, how an individual who previously has been restricted from repetitive use of
her hands is able to frequently use her hands for fine manipulation for approximately
6 hours of an 8-hour workday.

Because the Court cannot decipher how the ALJ reached his conclusions, it
cannot connect the dots to determine whether there is substantial evidence to support
those conclusions, and the Court will not speculate about that important issue.
Ultimately, a mere recitation of the contents of Claimant’s medical records, treatment

7 “

history, and a statement that Claimants subjective complaints have been taken into
account, both individually and in combination” (R. 20) without any explanation how
Claimant’s complaints have been taken into account 1s not legally sufficient and does
not provide any logical bridge between the evidence and the conclusion Claimant was
not disabled. Therefore, remand is required.

In conclusion, the Court emphasizes that it is not expressing any opinion about
the decision to be made on remand, but it encourages the ALJ to do what is necessary
to build a logical bridge between the evidence in the record and the ALJ’s ultimate

conclusions, whatever those conclusions may be. See, e.g., Myles v. Astrue, 582 F.3d

672, 678 (7th Cir. 2009) (“On remand, the ALJ should consider all of the evidence in

11
Case: 1:19-cv-03341 Document #: 28 Filed: 09/21/21 Page 12 of 12 PagelD #:798

the record, and, if necessary, give the parties the opportunity to expand the record so
that he may build a ‘logical bridge’ between the evidence and his conclusions.”);
Smith v. Apfel, 231 F.3d 433, 487 (7th Cir. 2000); Luna v. Shalala, 22 F.3d 687, 693
(7th Cir. 1994).
CONCLUSION

For the reasons discussed in this Memorandum Opinion and Order, Claimant’s
Memorandum in Support Summary Remand [ECF No. 15] is granted, and the
Commissioner’s Motion for Summary Judgment [ECF No. 16] is denied. This matter
is remanded to the Social Security Administration for further proceeding consistent
with the Court’s Memorandum Opinion and Order.

It is so ordered.

sk nok
J¢ffrey T. Gilbér

nited States Magistrate Judge

Dated: September 21, 2021

2
